Citation Nr: 1526522	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1975 and from February 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the claim for service connection for PTSD as one for an acquired psychiatric disorder to reflect consideration of all psychiatric diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at the Montgomery RO.  A transcript of that proceeding is associated with the Veteran's claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his April 2015 Board hearing, the Veteran expressed his desire to withdraw the appeal concerning the issue of entitlement to service connection for hypertension from further appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his April 2015 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to service connection for hypertension.  See Board Hearing Transcript (Tr.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.204.


ORDER

The appeal regarding the issue of entitlement to service connection for hypertension is dismissed.


REMAND

Regarding service connection for an acquired psychiatric disorder, in a June 2014 letter, E.H., M.D., a VA psychiatrist, indicates that the Veteran has been treated at a VA mental health clinic for PTSD and depression.  However, there are no VA outpatient records in the claims file.  In this regard, a January 2014 Statement of the Case (SOC) notes that VA treatment records dated August 2009 through November 2011 were reviewed electronically, but these records were not actually associated with the claims file.  See also November 2011 CAPRI Transmission Sheet (noting VA treatment records from August 2009 through October 2011).  As these records are relevant to the claim for an acquired psychiatric disorder, they must be obtained on remand.

Regarding service connection for bilateral hearing loss, the Veteran was afforded a VA examination in February 2011.  In April 2011, a VA audiologist concluded that the Veteran's military noise exposure did not cause his bilateral hearing loss.  As his sole rationale, the examiner explained that the Veteran's hearing was within normal limits at separation.  However, it is well-established in case law that service connection for hearing loss disability is not precluded by "normal" hearing at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, per Hensley, hearing was not "normal" at separation from the Veteran's two periods of service.  Id. at 157 (threshold for normal hearing is from 0 to 20 decibels, higher readings indicate some level of hearing loss).  Indeed, upon his first separation examination in May 1975, audiometric testing revealed puretone thresholds of 25 decibels at 500 Hertz and 4000 Hertz in the left ear.  Similarly, upon his second separation examination in August 1976, audiometric testing revealed a puretone threshold of 30 decibels at 4000 Hertz in the left ear.  An addendum opinion therefore is required to rectify these inadequacies.

Additionally, the Veteran has testified that he underwent hearing tests during his employment with Tyson Foods, Inc. from 1989 to 2008.  See Board Hearing Tr. at 7-8.  An attempt to secure those records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records.  In this regard, noting that VA records were "electronically reviewed," as in the January 2014 SOC, will not suffice.  Instead, all VA records must be associated with the  electronic record.

2. With any necessary assistance from the Veteran, obtain any hearing tests conducted by Tyson Foods, Inc. between 1989 and 2008.  See Board Hearing Tr. at 7-8.  Any negative response must be fully documented in the claims file.  

3. Then return the claims file to the April 2011 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in service or is otherwise related to his conceded noise exposure during service.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  The examiner should also comment upon cited left ear puretone thresholds of 25 decibels at 500 Hertz and 4000 Hertz in May 1975 and 30 decibels at 4000 Hertz in August 1976.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then after taking any additional development deemed necessary by the record, readjudicate the claims, and if the benefits sought on appeal remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


